



Exhibit 10.43
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.


TREGARON – ENDURANCE
MASTER SERVICES AGREEMENT
This Master Services Agreement (“Agreement”) dated as of September 25, 2013
(“Effective Date”) is between The Endurance International Group, Inc. (“EIG”), a
Delaware corporation, and Tregaron India Holdings, LLC, a Delaware limited
liability company (“TIH” or “Service Provider”) (EIG and TIH may be individually
referred to as a “Party” or collectively as the “Parties”). In consideration of
the mutual promises and conditions contained herein and in the Exhibits hereto,
the Parties agree as follows:
This Agreement amends, restates and supersedes in its entirety the prior DIYA
Services Outsourcing Agreement dated as of January 1, 2007, and Amendment No. 1
to DIYA Services Outsourcing Agreement dated January 1, 2007 between the
Parties. For the avoidance of doubt, this Agreement is independent of and does
not supersede the terms under the India Services Agreement contemplated between
Endurance Web Solutions Private Limited and Glowtouch Technologies Private
Limited.
1.Services. TIH will provide the services described in Exhibit A hereto (the
“Services”) to EIG, in accordance with the service level standards (“SLAs”) and
other provisions set forth therein and/or a written statement of work (“SOW”)
mutually agreed in writing by the parties and subject to the Terms and
Conditions set forth in Exhibit B hereto (the “Terms”), in consideration of
payment by EIG of the fee for Services as set forth in Exhibit A hereto (the
“Fees”). An Affiliate of either Party may perform and/or order the Services
hereunder with consent of the Parties provided that such Affiliate is bound to
the terms of this Agreement and the Parties remain responsible for any breach of
this Agreement by their respective Affiliates. An Affiliate shall mean an entity
which directly or indirectly owns or controls, is owned or controlled by, or is
under common ownership or control with, either Party, whereby “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of an entity, whether through the
ownership of voting securities, by contract, or otherwise, and “controlling” and
“controlled” have meanings correlative thereto, and whereby “owns” means the
beneficial ownership of more than 50% of the voting securities or other
equivalent voting interests of the entity.
2.    Term. This Agreement will become effective, as of the Effective Date. This
Agreement will remain in effect for an initial term of one (1) year from the
Effective Date (the “Initial Term”), and will be automatically renewed for
successive periods of one (1) year each (the “Renewal Term”). At any time during
the Term or Renewal Term, either Party may terminate this Agreement for any
reason without penalty by providing at least one hundred eighty (180) days’
prior written notice (“Termination Notice”) to the other Party.


MASTER SERVICES AGREEMENT
Page 1 of 1

--------------------------------------------------------------------------------





3.    Notices. All notices required by this Agreement will be by hand delivery,
certified mail, return-receipt requested, or sent by email and followed by
certified mail, return receipt requested, or by a nationally recognized
overnight delivery service, to the following:
CONTACT INFORMATION
THE ENDURANCE INTERNATIONAL GROUP, INC.
TREGARON INDIA HOLDINGS, LLC
Attn:
David Bryson, Chief Legal Counsel
 
Address:
10 Corporate Drive
Burlington, MA 01803
 
Phone:
781-852-3000
 
Fax:
[**]
 
Email:
[**]
 
URL:
http://www.EnduranceInternational.com
 



THIS AGREEMENT INCLUDES THE FOLLOWING EXHIBITS, ALL OF WHICH ARE INCORPORATED
HEREIN TO THE AGREEMENT:
1.    Exhibit A: Description of Services, Fees and SLAs ; and
2.    Exhibit B: Terms and Conditions
Executed as of the Effective Date:
THE ENDURANCE INTERNATIONAL GROUP, INC.,
A Delaware corporation
TREGARON INDIA HOLDINGS, LLC, A Delaware LLC, d/b/a GLOWTOUCH
By: /s/ Ron LaSalvia
By: /s/ Vidya Ravichandran
Name: Ron LaSalvia
Name: Vidya Ravichandran
Title: COO
Title: President



MASTER SERVICES AGREEMENT
Page 2 of 2

--------------------------------------------------------------------------------





EXHIBIT A
DESCRIPTION OF SERVICES, FEES FOR SERVICES AND SLAs
Description of Services
Team
Process
Description
Domain
Domain Portfolio Review
Reviewing domain portfolios to determine relative value of domains by looking at
specific attributes of the domain like celebrity, trademarks and vice.
Specifically the Portfolio Review Specialists would process domain reviews,
looking names, celebrity, brands, trademarks, vice, etc,; Portfolio Review Team
Manager would be a front line supervisor [**] ratio for Team Manager to
Portfolio Review Specialist; Portfolio Review Operations Manager is the program
manager to oversee entire operation, reporting and communications back to EIG
Engineering
Data Mining and Business Intelligence
Accessing EIG databases and extracting data upon request for various business
units
Engineering
QA
Manual and automated testing of bug fixes and new development
Engineering
Development
Bug fixes and tasks in larger development projects
Engineering
Migration
Per an SOW, this team works to manually migrate customers that can’t be migrated
through scripted process. During non-migration times this team assists with Tier
3 technical support as well as QA and development
Network Operations
NOC
Monitoring server and network health and performance
Reporting
Dashboards and Analytics
Create and distribute operational and customer engagement reports for various
business units
Marketing
Marketing Support
As agreed between the Parties, per a SOW
SEO Technical Services
Search Engine Optimization
As agreed between the Parties, per a SOW
Web Design
Website Design and Development; Facebook business pages; Custom Design Project
management, design and Development
Design, develop and build out websites as requested by EIG; set up Facebook
business pages for EIG customers; fulfill estimation, project management,
website design, development and maintenance of custom design projects for EIG
customers; all as agreed between the Parties, per a SOW
Support
Operations Management
Oversee sales and support operations for all Homestead and vDeck brands and
other EIG brands as may be added or modified by EIG from time to time



MASTER SERVICES AGREEMENT
Page 3 of 3

--------------------------------------------------------------------------------





Team
Process
Description
Support
Training
New hire and ongoing training for all support positions
Support
Quality Assurance
Review all customer communications as well as back-office process adherence to
ensure quality standards as set by EIG are met
Support
NPS
Review NPS surveys, track trends, follow up with customers and report results
Support
Ticket Support
Respond to customers via ticket system, handle sales, billing and technical
requests
Support
Chat Support
Respond to customers via chat system, handle sales, billing and technical
requests
Support
Billing
Handle escalated and specialty billing tasks including refunds, chargebacks and
account cancellations
Support
Registrar
Handle escalated and specialty domain tasks including redemptions, bulk renewals
and access to 3rd party registrar systems
Support
Compliance
Handle escalated and specialty compliance tasks, including abuse complaints and
new signup fraud prevention





MASTER SERVICES AGREEMENT
Page 4 of 4

--------------------------------------------------------------------------------





Fees for Services
Fees for each of the Services will be paid on a Full Time Equivalent (“FTE”)
basis of [**] hours per week per month based on the positions and pricing set
forth below. The Parties agree to review the fees set forth below every [**] and
to modify such fees as agreed in writing between the Parties.
Position
Per Month Pricing*
Center Manager
[**]
Operations Manager
[**]
Training Manager
[**]
Quality Assurance Manager
[**]
NPS Manager
[**]
Team Manager
[**]
Chat Agent
[**]
Tier 1 Ticket Agent
[**]
Tier 2 Ticket Agent
[**]
Tier 3 Ticket Agent
[**]
Billing Agent
[**]
Compliance Agent
[**]
Registrar Agent
[**]
Trainer
[**]
QA Agent
[**]
NPS Agent
[**]
NOC Admin
[**]
Reporting Agent
[**]
Engineer
[**]


Portfolio Review Specialist
[**]


Portfolio Review Team Manager
[**]
Portfolio Review Operations Manager
[**]
SEO Technical Services
[**]
Website Design Project Manager
[**]
Website Designer and Developer
[**]
Facebook Business Pages Designer
[**]
Customer Website design
[**]



* Pricing is per month unless otherwise provided.
Overtime Fees – From time to time, EIG may request TIH to have employees work
overtime to cover excess volume or special projects.  Overtime fees shall be at
a rate of $[**] per shift worked, and shall be documented in the monthly
invoice.
Sales Bonus – At EIG’s sole discretion, EIG may pay a bonus in addition to the
fees based on sales to TIH agents and/or to TIH management for distribution to
TIH employees.


MASTER SERVICES AGREEMENT
Page 5 of 5

--------------------------------------------------------------------------------





Tail Payment Provision
If EIG provides a Termination Notice pursuant to Section 2 of this Agreement,
there will be a [**] month tail period, commencing on the date such Termination
Notice is provided to TIH (the “Tail Period”), with minimum payments to TIH
during the Tail Period to be calculated as set forth below:
During each month of the Tail Period, EIG will pay the higher of (i) the actual
amount due for the Services provided for each month of the Tail Period; or (ii)
the applicable corresponding percentage of the average undisputed amount
invoiced to EIG by TIH in the immediate [**] month period prior to the date of
the Termination Notice (“Prior [**] Month Average”) for each month of the Tail
Period as follows:
[**]
[**]% of Prior [**] Month Average
[**]
[**]% of Prior [**] Month Average
[**]
[**]% of Prior [**] Month Average
[**]
[**]% of Prior [**] Month Average
[**]
[**]% of Prior [**] Month Average
[**]
[**]% of Prior [**] Month Average





MASTER SERVICES AGREEMENT
Page 6 of 6

--------------------------------------------------------------------------------





SLAs
In addition to any SLAs established by EIG and communicated to Service Provider
from time to time during the Term of this Agreement, Service Provider agrees to
the following SLAs:
1.    Tier 1 Chat & Ticket Productivity Standards
The Tier1 team should be averaging no less than [**] contacts per hour (chat and
tickets combined) as measured on a monthly basis. Productivity guidelines for
new agents are set forth below:
•
By [**] days on the job after training, Tier 1 agents should be producing at
least [**] contacts per hour.

•
By [**] days on the job after training, Tier 1 agents should be producing at
least [**] contacts per hour.

•
By [**] days on the job after training, Tier 1 agents should be producing at
least [**] contacts per hour.

2.    Tier 1 Response Time Standards
The Parties understand that the ability to meet response time standards depends
on staffing and productivity levels. The Parties agree that EIG shall establish
staffing levels and TIH shall be responsible for managing the productivity
levels of TIH employees which shall meet the following response time standards:
•
Customer contact via email via customer ticket systems: [**]% of customer
contacts via email and/or via the customer ticket system shall be responded to
within [**].

•
Customer contact via chat via customer chat systems: [**]% of chats shall be
answered within [**] with less than [**]% rate of abandonment.

•
[**]% of billing tasks assigned in internal ticketing systems should be handled
[**].

The Parties understand that in the event that EIG does not provide approval for
adequate staffing levels, the response time standards may not be satisfied.
However, notwithstanding anything to the contrary, TIH must meet the minimum
Tier 1 productivity standard of [**] contacts per hour as set forth in the chat
and ticket productivity standards above.
The Services shall also meet the standards set forth below:
Quality – TIH staff members are expected to meet quality rating standards as
provided by EIG from time to time. EIG may at any time request that an
individual representative be


MASTER SERVICES AGREEMENT
Page 7 of 7

--------------------------------------------------------------------------------





removed from the program for failure to meet quality standards. It will be the
responsibility of TIH to hire and train all personnel for EIG in accordance with
EIG’s training guidelines.
Availability - TIH will be expected to meet established “up-time” requirements
from a technical perspective, but will have all of its required agents working
full time on EIG matters no less that [**]% of assigned hours. TIH shall notify
EIG from time to time (within [**] of becoming aware of the problem) of any
technical problems that they encounter, including but not limited to, loss of
connectivity (e.g., email down, can’t access tools, etc.). Lost production hours
will be made up [**] to EIG within [**] of restoration of connectivity. TIH
shall comply with any specific notification requirements provided by EIG from
time to time.
Tracking – At its sole discretion, EIG will permit access to its systems to
allow TIH representatives to perform the Services and record information
pertaining to the Services and other tasks. TIH will assure that such
information is entered correctly, in English and on a real-time basis.
Account Manager – TIH agrees to provide a dedicated account manager for EIG (the
“Account Manager”). EIG shall have the right to approve the Account Manager. In
the event any individual in such Account Manager role fails to meet with EIG’s
approval, EIG shall so notify TIH and TIH shall select a new Account Manager who
shall be subject to EIG’s approval. The Account Manager will be devoted solely
to the EIG account. The main function of the Account Manager is to ensure that
the quality, productivity and service level metrics are met. The Account Manager
must be familiar with technical, billing, sales and customer support operations,
marketing, engineering and network operations as well as with Indian culture.
The Account Manager shall meet with EIG’s management team at EIG’s reasonable
request and the Account Manager is expected to spend as much time as necessary
at TIH’s operations in India to ensure that the quality, productivity and
service level metrics are achieved.
Additional Requirements – EIG reserves the right to notify TIH from time to time
with additional service level standards. Upon EIG’s request, TIH and each
representative working on EIG matters shall execute and deliver to EIG a Mutual
Non-Disclosure Agreement in a form provided by EIG.


MASTER SERVICES AGREEMENT
Page 8 of 8

--------------------------------------------------------------------------------





Exhibit B
TERMS AND CONDITIONS
The following constitute the terms and conditions applicable to the Agreement
and shall have the same force and effect as if set forth fully therein.
Capitalized terms used but not defined in this Exhibit B shall have the meanings
given them in the Agreement.
1.    EIG Services. EIG, and its direct and indirect subsidiaries and
affiliates, provides cloud-based web solutions, including without limitation,
web hosting, domain name registration, website design, search engine
optimization and other related products and services to individuals, businesses
and other customers.
2.    Services. Service Provider shall provide the services set forth in Exhibit
A to the Agreement, incorporated herein, in a manner satisfactory to EIG.
3.    United States Currency. Payment for the Services shall be provided in
United States currency.
4.    Taxes. Each party shall be responsible for any income and other taxes
required under applicable laws arising out of monies received pursuant to this
Agreement.
5.    User Information. EIG shall solely own any user or customer information
provided or generated in connection with the Services provided under this
Agreement. Such information is protected as Confidential Information and/or
Personal Information as defined hereunder.
6.    Performance. Service Provider assumes sole responsibility for assuring
that the Services are provided in a professional manner and as set forth in
Exhibit A. In rendering the Services, Service Provider shall not engage in any
activity that is or could be deemed to be obscene, threatening, malicious, or
which infringes on or violates any applicable law or regulation or any
proprietary, contract, moral, privacy or other third party right, or which
otherwise exposes itself and/or EIG or its indirect or direct subsidiaries or
affiliates to civil or criminal liability. A breach of this provision shall be a
material breach of this Agreement.
7.    Systems. Service Provider agrees that use of any cloud based, software
licensed, or other application systems purchased or developed solely for the
benefit of providing the Services to EIG shall be approved in writing by EIG
prior to use or purchase. Furthermore Service Provider will provide access the
systems to only personnel directly employed by Service Provider and EIG
personnel upon request.
8.    Cooperation. Service Provider shall diligently perform obligations under
this Agreement in a professional and workmanlike manner. In order to promote the
proper training, reporting, and/or facilitation of the Services hereunder,
Service Provider agrees to send at least [**], as approved by EIG, to EIG’s
headquarter offices and/or other EIG locations as determined by EIG for on-site
visits [**] times per year, as agreed between the Parties, during the Term
hereunder. The expenses for travel, transportation and associated costs will be
paid by Service Provider. EIG agrees to provide access to its information and
property as may be


MASTER SERVICES AGREEMENT
Page 9 of 9

--------------------------------------------------------------------------------





reasonably required in order to permit the Service Provider to perform his
obligations hereunder.
9.    Publicity. Due to the nature of the Services, Service Provider may not
issue any press release or other publicity regarding the subject matter of this
Agreement, or publicly disclose that it is providing the Services to EIG,
without EIG’s prior written consent. Neither party may publicly use the other
party’s name, logo or other identifying indicia without the other party’s prior
written consent.
10.    Compliance With Laws. Each of the Parties shall comply with all
applicable laws, rules and regulations, including without limitation any
Internet regulations or policies, data privacy laws and applicable export laws,
of the United States in connection with each Party’s respective performance
pursuant to this Agreement. Furthermore Service Provider acknowledges that
international anti-corruption laws, including, without limitation, the US
Foreign Corrupt Practices Act (“FCPA”), prohibit any direct or indirect payment
of money or anything of value to any government official, international
organization, political party, party official or candidate for political office,
or private individual for the purpose of obtaining, retaining, or directing
business or securing and improper advantage. Service Provider agrees to keep,
and to require its employees, agents and representatives to provide, evidence of
all transactions and payments to satisfy the requirements under the FCPA and any
other applicable anti-corruption and/or anti-bribery laws. All Services
performed by Service Provider under this Agreement, all invoices and requests
for expense reimbursement submitted to EIG by Service Provider, and all payments
made to or for the benefits conferred by Service Provider on third parties in
the course of Service Provider’s performance of its obligations under this
Agreement are subject to audit by EIG, at its sole discretion, or by a third
party retained by EIG. Service Provider agrees to fully cooperate in any audit
that may be conducted. Service Provider agrees to provide in connection with the
work requested under this Agreement, the appropriate standard of care, skill,
and diligence normally provided by competent professionals in the performance of
services similar to those contemplated by this Agreement. Furthermore, Service
Provider agrees to abide by and require all of its employees, agents and
representatives to follow EIG policies including, without limitation, its Safety
Policy and Code of Business Conduct and Ethics. EIG may terminate this Agreement
for cause at any time without prior notice if should Service Provider provide or
be suspected of providing any false or misleading information to EIG related to
Service Provider’s background, qualifications or other information related to
the Services provided hereunder.
11.    Confidentiality. “Confidential Information” is defined as all non-public
information pertaining to the disclosing Party, including without limitation,
any “Proprietary Information” of the Parties. “Proprietary Information” means
and includes without limitation: (a) all information that is furnished by the
disclosing Party that is marked “Proprietary” or “Confidential,” and (b) all
nonpublic business information of each Party whether oral or written and whether
or not marked, and in any form whatsoever, including without limitation,
information relating to customer names and personal information and pricing and
sales information.  Each Party shall keep all Confidential Information of the
other, protecting the confidentiality thereof with the same level of efforts
that it employs to protect the confidentiality of its own proprietary and
confidential information and in any


MASTER SERVICES AGREEMENT
Page 10 of 10

--------------------------------------------------------------------------------





event not less than a reasonable standard of care.  The receiving Party will use
the Confidential Information of the disclosing Party only to exercise its rights
and to perform its obligations under this Agreement.  Confidential Information
of the disclosing Party will be disclosed only to those employees and
contractors of the receiving Party with a need to know such information.  The
receiving Party shall not be liable to the disclosing Party for the release of
Confidential Information if such information: (a) was known to the receiving
Party on or before the Effective Date without restriction as to use or
disclosure; (b) is released into the public domain through no fault of the
receiving Party; (c) was independently developed solely by the employees of the
receiving Party who have not had access to Confidential Information; or (d) is
divulged pursuant to any legal proceeding or otherwise required by law, provided
that, to the extent legally permissible, the receiving Party will notify the
disclosing Party promptly of such required disclosure and reasonably assist the
disclosing Party, at the disclosing Party’s expense, in efforts to limit such
required disclosure.  The obligations of the Parties under this Section 8 shall
remain in effect during the term of this Agreement and for 5 years from the date
of disclosure, provided, however that any Proprietary Information shall be kept
confidential for as long as statutorily permissible and any Proprietary
Information that constitutes customer Personal Information (as defined further
below) shall be kept confidential in perpetuity. The Parties acknowledge that
performance of the Services may involve the processing of Personal Information
provided by customers that is regulated by privacy or data protection laws.
“Personal Information” means information to which access was provided to TIH by
or at the direction customers or end users, in the course of performance under
this Agreement that: (i) identifies or can be used to identify an individual
(including, without limitation, names, signatures, addresses, telephone numbers,
e-mail addresses and other unique identifiers); or (ii) can be used to
authenticate an individual (including, without limitation, employee
identification numbers, government-issued identification numbers, passwords or
PINs, financial account numbers, credit report information, biometric or health
data, answers to security questions and other personal identifiers), in case of
both subclauses (i) and (ii), including, without limitation, all
Highly-Sensitive Personal Information. “Highly-Sensitive Personal Information”
means an (i) individual's government-issued identification number (including
social security number, driver's license number or state-issued identified
number); (ii) financial account number, credit card number, debit card number,
credit report information, with or without any required security code, access
code, personal identification number or password, that would permit access to an
individual’s financial account; or (iii) biometric or health data. Except as
otherwise required by applicable law, TIH represents and warrants that its
collection, access, use, storage, disposal and disclosure of Personal
Information does and will comply with all applicable federal, state, and foreign
privacy and data protection laws. To the extent that any privacy or data
protection laws impose an obligation upon the Parties shall comply with an
individual’s request for access to or correction of their Personal Information,
each Party agrees that it shall satisfy such obligations. At a minimum, a TIH
safeguards for the protection of Personal Information shall include: (i)
limiting access of Personal Information to authorized employees/authorized
persons; (ii) securing business facilities, data centers, paper files, servers,
back-up systems and computing equipment, including, but not limited to, all
mobile devices and other equipment with information storage capability; (iii)
implementing network, device application, database and platform security; (iv)
securing information transmission, storage and disposal; (v) implementing


MASTER SERVICES AGREEMENT
Page 11 of 11

--------------------------------------------------------------------------------





authentication and access controls within media, applications, operating systems
and equipment; (vi) encrypting Highly-Sensitive Personal Information stored on
any mobile media; (vii) encrypting Highly-Sensitive Personal Information
transmitted over public or wireless networks; (viii) strictly segregating
Personal Information from information of TIH or its other customers so that
Personal Information is not commingled with any other types of information; (ix)
implementing appropriate personnel security and integrity procedures and
practices, including, but not limited to, conducting background checks
consistent with applicable law; and (x) providing appropriate privacy and
information security training to a TIH's employees. TIH shall provide reasonable
support to Endurance in complying with any legally mandated request or demand
made by any court or governmental authority responsible for enforcing privacy or
data protection laws. TIH shall not use Personal Information save for the
purposes of delivering the Services in accordance with the standards and
requirements set forth in this Agreement, and only in compliance with all
applicable laws. In the event of a data or security breach impacting Personal
Information, TIH shall, upon discovery of any loss or unauthorized disclosure of
Personal Information while in the custody and control of such Personal
Information under this Agreement, promptly notify Endurance thereof in writing
along with any actions that have been taken to mitigate the effects of such loss
or disclosure and will take such further actions as it deems reasonably
necessary to prevent a recurrence of a similar loss or disclosure. TIH will
provide reasonable assistance and cooperation in the investigation of any such
loss or disclosure, which shall include, without limitation, making available
all relevant records and other materials required to comply with applicable law,
regulation, industry standards or as otherwise reasonably requested.
12.    Non-competition. TIH shall not compete with EIG, its parent companies,
subsidiaries or affiliates in any way, directly or indirectly, with respect to
the Services (as defined above), or solicit, induce or influence any EIG
customers for any business, either during the term of this Agreement or within
[**] following termination of this Agreement.
13.    Work for Hire. All materials, including, but not limited to any computer
software (in object code and source code form), script, programming code, data,
information or HTML script heretofore or hereafter created, developed or
provided by Service Provider whether under this Agreement or otherwise in
support or on behalf of EIG, shall be deemed to be “work for hire”, and any
trade secrets, know-how, methodologies and processes related to EIG’s products
and/or services, shall remain the sole and exclusive property of EIG, including
without limitation, all copyrights, trademarks, patents, trade secrets and any
other proprietary rights inherent therein and appurtenant thereto (collectively,
“EIG Materials”). To the extent, if any, that ownership of the EIG Materials
does not automatically vest in EIG by virtue of this Agreement or otherwise,
Service Provider hereby transfers and assigns to EIG all rights, title and
interest which Service Provider may have in and to the EIG Materials. Service
Provider will execute all papers in a timely manner and do all acts necessary to
apply for, secure, maintain or enforce patents, copyrights and any other legal
rights in materials assigned to EIG under this Agreement. This obligation shall
survive the termination of the Agreement.
14.    Return Of Property. The Parties shall, upon the completion or termination
of this Agreement, or at any other time when requested, in a commercially
reasonable manner


MASTER SERVICES AGREEMENT
Page 12 of 12

--------------------------------------------------------------------------------





promptly destroy or return upon request all property of the other, including,
but not limited to, all Confidential Information and copies thereof.
15.    Indemnification.
a.
Service Provider shall indemnify, hold harmless and defend EIG and its,
directors, officers, agents, servants, employees and any additional entities
requested to be so indemnified by EIG from and against any and all claims,
damages, losses, liabilities and expenses, including reasonable attorney’s fees,
arising from any act, omission or negligence of the Service Provider from and
after the date hereof, including without limitation the failure to comply with
any applicable laws, regulations and ordinances and/or third party claims of
intellectual property infringement.

b.
EIG agrees to defend TIH and its directors, officers, agents, servants, and
employees from and against any third-party claim or action based on any alleged
infringement of any U.S. patent, copyright, trade secret, or other proprietary
right as a result of the use of data or other content provided to TIH in order
to perform the Services hereunder, and EIG agrees to indemnify TIH from any
damages awarded against TIH in any such infringement claim or action or
settlement thereof.

c.
A Party electing to seek indemnification for a claim pursuant to this section 15
shall provide the indemnifying Party with prompt, written notice of such
election, whereupon the indemnifying Party shall, unless otherwise agreed in
writing by the Parties, assume control of the defense (including settlement) of
the relevant claim, excluding any portion of such claim that is outside the
scope of the indemnifying Party’s obligations pursuant to this section 15;
provided, however, that any failure promptly to provide such notice shall
relieve the indemnifying Party of its indemnification obligations hereunder only
to the extent of any actual prejudice suffered by the indemnifying Party as a
result of such failure. The Party seeking indemnification shall be entitled to
participate in the defense of any such claim (including any settlement
discussions) at its own expense using counsel of its own choosing and shall be
kept timely informed of any material disclosures, discussions and proceedings in
relation to such claim by the indemnifying Party. Upon the indemnifying Party’s
written request, the other Party will provide to the indemnifying Party all
available information and assistance reasonably necessary for the indemnifying
Party to defend such claim, provided that the indemnifying Party reimburses the
other Party for its actual and reasonable costs incurred in furnishing such
information and assistance.  The indemnifying Party will not enter into any
settlement or other compromise of any indemnifiable claim without the other
Party’s prior written consent, which consent shall not be unreasonably withheld.

16.    Limitation of Liability. EXCEPT FOR BREACH OF CONFIDENTIALITY HEREUNDER
OR PURSUANT TO A PARTY’S INDEMNIFICATION OBLIGATION SET FORTH UNDER THIS
AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT,
INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES IN ANY MANNER IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, REGARDLESS OF THE FORM OF
ACTION


MASTER SERVICES AGREEMENT
Page 13 of 13

--------------------------------------------------------------------------------





OR THE BASIS OF THE CLAIM OR WHETHER OR NOT THE PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING ANY FAILURE OF THE ESSENTIAL
PURPOSE OF THIS AGREEMENT OR ANY LIMITED REMEDY HEREUNDER. EXCEPT FOR BREACH OF
CONFIDENTIALITY HEREUNDER OR PURSUANT TO A PARTY’S INDEMNIFICATION OBLIGATIONS
SET FORTH IN THIS AGREEMENT, IN NO EVENT WILL EITHER PARTY’S TOTAL AGGREGATE
LIABILITY EXCEED THE AMOUNT OF FEES ACTUALLY OWED TO TIH IN THE TWELVE MONTHS
PRECEDING ANY CLAIM GIVING RISE TO SUCH LIABILITY. THE FOREGOING CAP IS AN
AGGREGATE FOR ALL CLAIMS AND SHALL NOT BE INCREASED BY MULTIPLE CLAIMS SUBJECT
TO THE SAME, OVERLAPPING, OR ENTIRELY SEPARATE LOOKBACK PERIODS.
17.    Dispute Resolution. If any dispute arises under this Agreement, the
Parties shall make a good faith effort to resolve the dispute before taking any
action. The Parties shall meet to discuss the dispute no later than thirty (30)
days after either Party gives written notice to the other Party that such a
dispute exists. Such meeting may be held telephonically if travel is impractical
for either Party. At such meeting, an officer or principal of each Party who has
authority to resolve the dispute shall be in attendance. No action, suit,
arbitration or other proceeding may be commenced before the Parties have met
pursuant to this provision unless immediate injunctive relief is being sought,
in which case the noted meeting shall take place at the earliest opportunity
after such immediate injunctive relief is sought. In the event of any
arbitration proceedings hereunder, each Party agrees to bear its own reasonable
fees, costs and expenses in connection with such proceedings. Upon the
conclusion of any such arbitration proceeding, in addition to any award granted
by the arbitrator(s), the prevailing Party shall have their reasonable fees,
costs and expenses reimbursed by the other Party.
18.    Waiver Of Jury Trial. The Parties hereby agree to waive their respective
rights to a jury trial of any claim or cause of action related to or arising out
of this Agreement. The scope of the waiver is intended to be all encompassing of
any and all disputes that may be filed in any court and that relate to the
subject matter herein, including without limitation, contract claims, tort
claims, breach of duty claims, and all other common law and statutory claims.
The Parties each acknowledge that the waiver is a material inducement for each
Party to enter into a business relationship, that each Party has already relied
on the waiver in entering into this Agreement and that each will continue to
rely on the waiver in their related future dealings. Each Party further warrants
and represents that each has had the opportunity to have legal counsel review
the waiver. The waiver is irrevocable, meaning that it may not be modified
either orally or in writing, and the waiver shall apply to any subsequent
amendments, renewals, supplements or modifications to this Agreement. In the
event of litigation, this Agreement may be filed as written consent to a trial
by court.
19.    Prevailing Party. If any legal action or other proceeding is brought for
a breach of this Agreement or any of the warranties herein, the prevailing Party
shall be entitled to recover its reasonable attorneys' fees and other costs
incurred in bringing such action or proceeding, in addition to any other relief
to which such Party may be entitled.


MASTER SERVICES AGREEMENT
Page 14 of 14

--------------------------------------------------------------------------------





20.    Termination for Breach. This Agreement (a) Service Provider materially
breaches any term or condition of this Agreement and fails to cure such breach
within thirty (30) business days after receiving written notice thereof, and (b)
shall terminate immediately and automatically upon notice from one Party to the
other if either Party: (i) commences or becomes the subject of any case or
proceeding under the bankruptcy, insolvency or equivalent laws of any country;
(ii) has appointed for it or for any substantial part of its property a
court-appointed receiver, liquidator, assignee, trustee, custodian, sequestrator
or other similar official; (iii) makes an assignment for the benefit of its
creditors; (iv) defaults on any secured obligation; (v) fails generally to pay
its debts as they become due; or (vi) takes corporate action in furtherance of
any of the foregoing (collectively, herein referred to as “Events of
Insolvency”). Whether or not such notice is given, the other party shall have
the right, to the fullest extent permitted under applicable law, following the
occurrence of any Event of Insolvency and without prejudice to any other rights
it may have, at any time thereafter to terminate this Agreement, effective
immediately upon giving notice to the party experiencing such Event of
Insolvency.
21.    Independent Contractor. The Parties are and have been contracted with
each other as independent contractors. Neither Party undertakes by this
Agreement, or otherwise, to perform any of obligation of the other. In no way is
one Party to be construed as an agent or partner, or acting as an agent or
partner of the other in any respect.
22.    Prior Obligations. Each Party represents and warrants that entering into
and performing under this Agreement does not conflict with any prior obligations
to third parties.
23.    Waiver Of Breach. A breach of any provision of this Agreement may only be
waived in writing and the waiver of such breach shall not operate or be
construed as a waiver of any subsequent breach.
24.    Severability. If any provision of this Agreement should, for any reason,
be held invalid or unenforceable in any respect, the remainder of this Agreement
shall be enforced to the full extent permitted by law. A court of competent
jurisdiction is hereby empowered to modify the invalid or unenforceable
provision to make it valid and enforceable.
25.    Performance Excused. The Parties shall be excused from delays in
performing or from any failure to perform hereunder to the extent that such
delay or failure results from causes such as war or natural disaster or strike
which are beyond the reasonable control of the Party, provided that, in order to
be excused from delay or failure to perform, the Party must promptly notify the
other Party and act diligently to remedy such delay or failure. In the event
such delay continues for five (5) consecutive days, EIG shall have the right to
terminate this Agreement.
26.    Assignment and Transfer. Service Provider shall not assign or transfer
this Agreement without the express prior written consent of EIG. Unless
otherwise expressly permitted by this Agreement, Service Provider may not employ
subcontractors to perform the Services hereunder without EIG’s written
permission, which may not be unreasonably withheld.


MASTER SERVICES AGREEMENT
Page 15 of 15

--------------------------------------------------------------------------------





27.    Bind and Benefit. This Agreement shall bind and benefit the successors
and permitted assigns of the parties.
28.    Survivability. The provisions which by nature should survive termination
of this Agreement shall survive including but not limited to User Information,
Confidentiality, Work for Hire, Indemnification, Limitation of Liability, and
Governing Law.
29.    Entire Agreement. This Agreement contains the entire agreement between
the Parties and supersedes any and all prior oral and written agreements between
the Parties as to the subject hereof. This Agreement may not be modified or
amended except by writing signed by an officer of EIG and an officer or
principal of TIH.
30.    Headings. Headings in this Agreement are for the purpose of convenience
only. They are not intended to be a material part of the Agreement, and in the
event of any conflict between the heading and the text, the text shall govern.
31.    Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of The Commonwealth of Massachusetts, United States of
America. The Parties consent to the federal and state courts of The Commonwealth
of Massachusetts having jurisdiction over them.
32.    Billing. At the beginning of each calendar month Service Provider agrees
to promptly provide EIG with an invoice detailing the outstanding amounts owed
to Service Provider from the previous month. EIG shall pay all undisputed
invoices within thirty (30) days from receipt. EIG may remit payment by credit
card.
33.    Expenses. EIG shall reimburse Service Provider for all reasonable
expenses incurred or paid by the Service Provider in connection with, or related
to, the performance of the Services provided that all such expenses have been
pre-approved in writing by EIG and provided that the Service Provider submits to
EIG itemized statements, in a form satisfactory to EIG, of such expenses
incurred. EIG shall pay to the Service Provider amounts shown on each such
statement within 30 days after receipt thereof.
34.    Benefit of Counsel. The parties hereto acknowledge and agree that they
each have had a full and complete opportunity to consult with and be represented
by independent counsel of their own choosing in connection with the negotiation,
drafting and execution of this Agreement.






MASTER SERVICES AGREEMENT
Page 16 of 16

--------------------------------------------------------------------------------






Amendment No. 1
This Amendment No. 1 (“the Amendment”) is hereby made and entered into this 7th
day of February, 2014 (the “Effective Date”) by and between The Endurance
International Group, Inc. (“Endurance” or “EIG”) and Tregaron India Holdings,
LLC (“Service Provider”). This Amendment amends that certain Agreement between
the parties hereinabove noted hereto dated September 25, 2013 (hereinafter the
“Agreement”).
WHEREAS, Service Provider purchased computer equipment in order to perform the
Services under the Agreement and EIG agrees to reimburse Service Provider for
such expenses, and
WHEREAS, the parties hereto do hereby amend the Agreement pursuant to the
following terms,
THEREFORE, for good and valuable consideration of the mutual promises and
conditions contained herein, the receipt and adequacy of which is acknowledged,
the parties hereby agree as of the Effective Date as follows:
1.    EIG hereby agrees to reimburse Service Provider for the cost of computer
equipment purchased by Service Provider. The cost of this computer equipment is
approximately [**] Dollars (USD) as evidenced by the receipts provided by
Service Provider. This computer equipment is more particularly identified under
Invoice No. ________ attached hereto as Exhibit A.
2.    Provider hereby grants an interest in said computer equipment to EIG in
the event, the Agreement is terminated by either party hereto, for whatever
reason, on or before February 7, 2017, Service Provider will allow EIG to take
immediate possession of said computer equipment forthwith. In this event,
Service Provider will provide any and all documentation, executed and otherwise
to effectuate the transfer of title of said computer equipment to EIG free and
clear of any and all encumbrances.
3.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
4.    This Amendment, together with the Agreement, constitutes the entire
understanding and agreement of the parties with respect to the subject matter of
this Amendment and any and all prior agreements dealing with the subject matter
of this Amendment hereof are hereby terminated and deleted in their entirety. In
the event of a conflict between this Amendment and Agreement, the terms of the
Amendment shall govern.
5.    Except as amended herein, all other terms and conditions of the Agreement
shall remain in full force and effect and are hereby ratified. Except as
expressly amended herein, no present or future rights, remedies, benefits or
power belonging or accruing to parties hereto, shall be affected, prejudiced,
limited or restricted hereby.
IN WITNESS WHEREOF, the duly authorized officers or representatives of EIG and
Service Provider have executed this Amendment as of the Effective Date above
intending legally to be bound.


Page 1 of 2

--------------------------------------------------------------------------------





ENDURANCE INTERNATIONAL GROUP, INC.
TREGARON INDIA HOLDINGS, LLC
By: /s/ Timothy Mathews
By: /s/ Vidya Ravichandran
Name: Timothy Mathews
Name: Vidya Ravichandran
Title: VP, Corporate Controller
Title: President
Date: 2/13/2014
Date: 2/11/2014







Page 2 of 2

--------------------------------------------------------------------------------






 
 
 
Invoice
GlowTouch Technologies
 
 
 
 
 
 
 
Tregaron India Holdings LLC
 
 
 
DBA Glow Touch
 
Date
Invoice
Department 8903 Carol Stream, IL
 
3/31/2013
5745
60122-8903
 
 
 



Bill To
 
Ship To
 
 
Endurance International
 
Endurance International
 
 
70 Blanchard Rd
 
 
 
 
Burlington, MA 01803
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
 
P.O. No.
Terms
 
 
 
 
Due on receipt
 

Quantity
Description
Rate
Amount
 
Replacement of computers for Tech Support work
[**]
[**]
 
 
Total
USD [**]
 
 
 
 
 
 
Payments/Credits
USD 0.00
 
 
 
 
 
 
Balance Due
USD [**]










--------------------------------------------------------------------------------






Amendment No. 2
This Amendment No. 2 (“the Amendment”) is hereby made and entered into this 5th
day of December 2014 (the “Effective Date”) by and between The Endurance
International Group, Inc. (“Endurance” or “EIG”) and Tregaron India Holdings,
LLC (“Service Provider”). This Amendment amends that certain Agreement between
the parties hereinabove noted hereto dated September 25, 2013 as amended by
Amendment No. 1 dated February 7, 2014 (hereinafter collectively referred to as
the “Agreement”).
WHEREAS, the parties hereto do hereby amend the Agreement pursuant to the
following terms,
THEREFORE, for good and valuable consideration of the mutual promises and
conditions contained herein, the receipt and adequacy of which is acknowledged,
the parties hereby agree as of the Effective Date as follows:
1.    Section 10 of Exhibit B of the Agreement shall be deleted in its entirety
and replaced with the following:
10.    Compliance.
a.    Compliance with Laws. Each of the Parties shall comply with all applicable
laws, rules and regulations, including without limitation any Internet
regulations or policies, data privacy laws and applicable economic and trade
sanctions (including without limitation regulations of the Office of Foreign
Assets Control, “OFAC”) and export control laws of the United States in
connection with each Party’s respective performance pursuant to this Agreement.
Furthermore, Service Provider acknowledges that international anti-corruption
laws, including, without limitation, the US Foreign Corrupt Practices Act
(“FCPA”) and the India Prevention of Corruption Act, 1988, prohibit any direct
or indirect payment of money or anything of value to any person, including
without limitation, any government official, international organization,
political party, party official or candidate for political office, to improperly
induce, influence or reward the recipient in any way for any act, omission, or
decision or to secure an improper advantage. Service Provider agrees to keep,
and to require its employees, agents and representatives to provide, detailed
evidence of all transactions and payments to satisfy the requirements of the
FCPA and any other applicable anti-corruption and/or anti-bribery laws. All
Services performed by Service Provider under this Agreement, all invoices and
requests for expense reimbursement submitted to EIG by Service Provider, and all
payments made to third parties by Service Provider in the course of Service
Provider’s performance of its obligations under this Agreement are subject to
audit by EIG or by a third party retained by EIG, at EIG’s sole discretion.
Service Provider agrees to fully cooperate in any audit that may be conducted.
b.    Industry Standards. Service Provider agrees to provide all Services with
the appropriate standard of care, skill, and diligence normally provided by
competent professionals in the performance of services similar to those
contemplated by this Agreement. Service Provider shall be responsible for the
security of all customer credit card data that Service Provider possesses,
stores, or transmits on behalf of the customer, or to the extent that Service
Provider could impact the security of the customer’s credit card data
environment. Service Provider





--------------------------------------------------------------------------------





must provide EIG with its Payment Card Industry Data Security Standard (“PCI”)
compliance status or Service Provider shall have its services reviewed for PCI
compliance when EIG performs its own PCI compliance assessment. Service Provider
further agrees to abide by and require all of its employees, agents and
representatives to follow EIG policies including, without limitation, its Safety
Policy and Code of Business Conduct and Ethics.
c.    Breach. Any breach of this Section 10 (Compliance) by Service Provider
shall be a material breach and EIG may terminate this Agreement immediately for
cause without
2.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
3.    This Amendment, together with the Agreement, constitutes the entire
understanding and agreement of the parties with respect to the subject matter of
this Amendment and any and all prior agreements dealing with the subject matter
of this Amendment are hereby terminated and deleted in their entirety. In the
event of a conflict between this Amendment and the Agreement, the terms of the
Amendment shall govern.
4.    Except as amended herein, all other terms and conditions of the Agreement
shall remain in full force and effect and are hereby ratified. Except as
expressly amended herein, no present or future rights, remedies, benefits or
power belonging or accruing to parties hereto, shall be affected, prejudiced,
limited or restricted hereby.
IN WITNESS WHEREOF, the duly authorized officers or representatives of EIG and
Service Provider have executed this Amendment as of the Effective Date above
intending legally to be bound.
THE ENDURANCE INTERNATIONAL GROUP, INC.
TREGARON INDIA HOLDINGS, LLC
By: /s/ David Bryson
By: /s/ Vidya Ravichandran
Name: David Bryson
Name: Vidya Ravichandran
Title:  EVP & General Counsel
Title: President
Date:  12/10/2014
Date:  05 December 2014






